Exhibit 10.15

The information contained herein has been provided by Oracle Corporation

and is solely the responsibility of Oracle Corporation.

ORACLE CORPORATION

STOCK UNIT AWARD

DEFERRED COMPENSATION PLAN

(Amended and Restated Effective July 1, 2015)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1

  DEFINITIONS      1   

SECTION 2

  ELIGIBILITY      2   

SECTION 3

  DEFERRED STOCK UNIT AWARDS      2   

SECTION 4

  CODE SECTION 409A      5   

SECTION 5

  UNFUNDED PLAN      5   

SECTION 6

  CLAIMS PROCEDURE      5   

SECTION 7

  AMENDMENT AND TERMINATION      6   

SECTION 8

  ADMINISTRATION      7   

SECTION 9

  GENERAL AND MISCELLANEOUS      7   

APPENDIX 1

  ADOPTING EMPLOYERS      10   

 

-i-



--------------------------------------------------------------------------------

ORACLE CORPORATION

STOCK UNIT AWARD

DEFERRED COMPENSATION PLAN

(Amended and Restated Effective July 1, 2015)

Oracle Corporation, a Delaware Corporation, has established this unfunded plan
to provide deferred compensation for a select group of management and highly
compensated employees. The Plan was originally effective as of July 1, 2014 and
is amended and restated effective July 1, 2015.

RECITALS

WHEREAS, the Company desires to maintain an unfunded deferred compensation plan
to permit eligible employees to defer receipt of their stock unit awards granted
under the Equity Compensation Plan.

NOW THEREFORE, the Company hereby amends and restates this deferred compensation
plan.

SECTION 1

DEFINITIONS

1.1 “Account” means a bookkeeping record established under this Plan for an
Eligible Employee who makes a deferral election under SECTION 3, which
represents the Eligible Employee’s Deferred Stock Unit Awards, including any
Dividend Equivalents credited thereon.

1.2 “Base Salary” means an Employee’s regular compensation without reduction for
compensation deferred pursuant to all qualified and non-qualified plans of any
Employers, but excluding all of the following: bonuses, commissions, overtime,
incentive payments, non-monetary awards, retention payments, and other special
compensation.

1.3 “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time, and the rules and regulations promulgated thereunder.

1.4 “Committee” means the Compensation Committee or such other individual(s) or
committee as designated by the Compensation Committee as the “Committee” for
purposes of the Plan. The Executive Vice President of Human Resources and those
persons he or she designates in writing are hereby delegated the authority to
act on behalf of the Compensation Committee to administer the Plan in accordance
with SECTION 8, unless determined otherwise by the Compensation Committee. The
authority to amend and terminate the Plan in accordance with SECTION 7 is not
delegated and, therefore, lies solely with the Compensation Committee.

1.5 “Common Stock” means the Common Stock, $.01 par value per share, of the
Company.

1.6 “Company” means Oracle Corporation, a Delaware corporation, and any
successor organization.

1.7 “Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.

1.8 “Deferred Stock Unit Award” means a Stock Unit Award that a Participant has
irrevocably elected to defer under the terms of this Plan.

1.9 “Dividend Equivalent” means an amount equal to the cash or stock dividends
that would have been paid on one share of Common Stock.

1.10 “Eligible Employee” means an Employee who is eligible to participate in the
Plan under SECTION 2, as designated by the Committee or its designee.

 

1



--------------------------------------------------------------------------------

1.11 “Employee” means a person employed by an Employer.

1.12 “Employer” means the Company and any other corporation or trade or business
within the Employer Group that adopts the Plan with the Company’s approval. A
list of adopting Employers is attached to this Plan as Appendix 1 and shall be
kept by the Committee.

1.13 “Employer Group” means the group of entities (whether or not organized in
corporate form and whether or not organized in the United States) owned 80
percent or more by the Company or by an affiliate of the Company that is,
itself, owned 80 percent or more by the Company.

1.14 “Equity Compensation Plan” means the Amended and Restated 2000 Long-Term
Equity Incentive Plan, as in effect from time to time, or any subsequently
adopted equity compensation plan of the Company, as applicable.

1.15 “Hardship” has the meaning set forth in SECTION 3.8.

1.16 “Participant” means an Eligible Employee who elects to defer one or more
Stock Unit Awards pursuant to the Plan. Status as a Participant ceases when the
Participant’s entire Account has been distributed or forfeited, as applicable.

1.17 “Plan” means this Oracle Corporation Stock Unit Award Deferred Compensation
Plan, as amended.

1.18 “Plan Year” means the calendar year during which a Participant’s Stock Unit
Award is granted.

1.19 “Stock Unit Award” means a qualifying stock unit award granted to an
Eligible Employee under the Equity Compensation Plan that meets the vesting
requirements described in SECTION 3.7.

1.20 “Termination of Employment” means “separation from service” as defined in
Code section 409A.

SECTION 2

ELIGIBILITY

2.1 Eligibility. Each Eligible Employee who completes such forms, or other such
available enrollment method, and provides such data as are reasonably required
by the Committee is eligible to participate in the Plan. Eligibility to
participate in the Plan for a Plan Year is limited to Employees who are selected
by the Committee (or its designee), in its sole discretion, and whose annualized
Base Salary in United States dollars determined as of June 1 of the current
calendar year equals or exceeds $195,000 (or another amount established by the
Committee). The Committee also may select for eligibility an Employee whose base
salary reaches the required amount in a given year. For purposes of this SECTION
2.1, eligibility is generally effective annually as of the first day of a Plan
Year, but the Committee may, in its sole discretion, allow eligibility effective
as of the start of a calendar quarter, semi-annual period, or another date it
establishes, consistent with Code section 409A.

2.2 Participant Consent. By making an election to defer a Stock Unit Award, the
Participant shall for all purposes be deemed conclusively to have consented to
the provisions of the Plan and to all subsequent amendments thereto.

SECTION 3

DEFERRED STOCK UNIT AWARDS

3.1 Election to Defer Stock Unit Award.

(a) An Eligible Employee’s participation in the Plan will commence when he or
she makes a deferral election in accordance with SECTION 3. Deferral of Stock
Unit Awards under the Plan will occur in the amount and at the time provided in
this SECTION 3.1 and in SECTION 3.7, and will not be effective until the
Eligible Employee has complied with the election procedures in this SECTION 3.

 

2



--------------------------------------------------------------------------------

(b) Each Eligible Employee may elect, in accordance with SECTION 3.7, to defer
the receipt of either 0% or 100% of a Stock Unit Award. Partial deferrals of an
Eligible Employee’s Stock Unit Award that he or she is awarded are not
permitted. Any Stock Unit Awards deferred under this Section will be credited to
an Account as of the date such Stock Unit Award is granted to the Eligible
Employee.

(c) A Participant’s Deferred Stock Unit Award shall vest pursuant to the terms
of the Equity Compensation Plan and the award agreement evidencing the Stock
Unit Award grant. In the event a Participant forfeits any portion of the
Participant’s Deferred Stock Unit Award pursuant to the terms of the Equity
Compensation Plan or award agreement, the Participant’s Stock Unit Award Account
shall be reduced by the amount attributable to the forfeited Deferred Stock Unit
Award.

(d) After vesting and until paid in accordance with this SECTION 3, Deferred
Stock Units credited to a Participant’s account shall be credited with Dividend
Equivalents. Unless otherwise provided in the Stock Unit Award to which a
Deferred Stock Unit relates, Dividend Equivalents shall not be credited to
Participant’s account for the period prior to the vesting date provided in such
Stock Unit Award. Dividend Equivalents shall be subject to the same restrictions
as the Deferred Stock Units to which they are attributable and shall be paid on
the same date that the Deferred Stock Units to which they are attributable are
settled in accordance with this SECTION 3. The Dividend Equivalents credited to
the Grantee’s Account will be deemed to be reinvested in additional Deferred
Stock Units. Dividend Equivalents credited to a Grantee’s Account shall be
distributed in shares of Common Stock having a value equal to the amount of the
Dividend Equivalents.

3.2 Separate Elections. A separate election to defer a Stock Unit Award must be
filed by the Eligible Employee for each Stock Unit Award.

3.3 Form and Schedule of Payment. Deferred Stock Units shall be payable in
Common Stock. The schedule under which the Participant elects to receive payment
of his or her Deferred Stock Unit Award Account balance shall be irrevocably
elected on the Participant’s deferral election form, or other such available
enrollment method, as described in this SECTION 3. An Eligible Employee may
elect to receive distributions in a lump sum or in quarterly installments over a
period of five (5) years or ten (10) years. A Participant may select a different
form of payment for each Stock Unit Award. Notwithstanding anything to the
contrary, a Participant’s Account shall be paid to the Participant’s estate in a
lump sum upon the Participant’s death, in accordance with SECTION 3.5.

3.4 Deferred Stock Unit Award Accounts.

(a) The Committee shall cause an Account and such other subaccounts as the
Committee deems appropriate to be established for each Participant who has
deferred a Stock Unit Award, which shall reflect the value of each Deferred
Stock Unit Award payable to such Participant under the Plan, as adjusted for any
earnings, as set forth herein. Each Account shall be maintained for bookkeeping
purposes only. Neither the Plan nor any of the Accounts established under the
Plan shall hold any actual funds or assets.

(b) A Participant’s Account relating to Deferred Stock Unit Awards shall be
denominated in notional shares of Common Stock.

3.5 Timing of Payment of Account Balances.

(a) On the Plan deferral election form, or other such available enrollment
method, described in this SECTION 3, and in accordance with terms and procedures
established by the Committee, an Eligible Employee may elect to receive or
commence payment of the Eligible Employee’s Deferred Stock Unit Award, in the
form elected in SECTION 3.3 upon the earlier of (i) Termination of Employment or
(ii) a calendar year designated by the Eligible Employee that is not earlier
than the calendar year following the calendar year in which the scheduled
vesting period for the Deferred Stock Unit Award ends.

(b) Notwithstanding any other provision of this Plan, upon a Participant’s
death, whether prior to or after commencement of payment of the Participant’s
Account, a lump sum distribution of all vested amounts credited to the deceased
Participant’s Account in accordance with subsection (c) (notwithstanding any
election to receive distributions under clause (ii) of subsection (a) or in
installments under SECTION 3.3) shall be payable to the deceased Participant’s
estate.

 

3



--------------------------------------------------------------------------------

(c) A distribution upon a Participant’s death will be made in lump sum, as soon
as is administratively practicable following the date on which the Participant’s
death occurs.

(d) A distribution upon Termination of Employment for any reason other than
death will be made or commence on the 17th day of the first month (or the first
business day after the 17th) of the third calendar quarter following the
calendar quarter in which the Termination of Employment triggering a
distribution occurs. For Participants whose Termination of Employment occurs
within the first 10 days of a calendar quarter, a distribution will be made or
commence on the 17th day of the first month (or the first business day after the
17th) of the second calendar quarter following the calendar quarter in which the
Termination of Employment triggering a distribution occurs. Subsequent
distributions, if any, will be made on each quarter-annual anniversary date of
the date of the first distribution.

(e) A distribution payable on a date designated by the Participant under clause
(ii) of subsection (a) will be made or commence in January of such year.

3.6 Default Election. The Account of a Participant who does not make a
distribution election under SECTION 3.3 or SECTION 3.5 will be distributed in a
lump sum on the first distribution date after his or her Termination of
Employment, in accordance with SECTION 3.5.

3.7 Timing of Deferral Election. An election to defer a Stock Unit Award under
this SECTION 3 must be made in accordance with the procedures established by the
Committee. To the extent permitted by the Committee in its discretion, an
Eligible Employee may defer receipt of a Stock Unit Award within 30 days of the
date the Eligible Employee acquires a legally binding right to such Stock Unit
Award, provided that the right to the Stock Unit Award is conditioned on the
continued services of the Eligible Employee for a period of at least 12 months
from the date the Eligible Employee acquires the legally binding right to the
Stock Unit Award and the election is made and becomes irrevocable at least 12
months before the earliest date at which the forfeiture condition could lapse
(other than due to death, disability, or a change in control in accordance with
Code section 409A).

3.8 Hardship.

(a) If an unforeseeable emergency occurs (as determined by the Committee in
accordance with Code section 409A and other applicable law), a Participant may
request that the Committee approve payment of the Participant’s vested Account
earlier than the date to which it was deferred or that there be a cessation of
deferrals under the Plan. For purposes of this SECTION 3.8, an “unforeseeable
emergency” is limited to a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or the Participant’s dependent (as defined in Code section 152, without
regard to sections 152(b)(1), (b)(2), and (d)(1)(B)), loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance), or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the
Participant’s control. What constitutes an unforeseeable emergency depends upon
each Participant’s circumstances, but, in any case, payment may not be made and
a cessation of deferrals may not occur to the extent that a hardship is or may
be relieved: (i) through reimbursement or compensation by available insurance or
otherwise or (ii) by liquidation of the Participant’s assets to the extent the
asset liquidation would not itself cause severe financial hardship. Moreover, a
deferred amount may not be distributed before the date to which the amount was
deferred to the extent that the hardship is or may be relieved by cessation of
deferrals under the Plan.

(b) The Committee will consider any requests for payment under this SECTION 3.8
on a uniform and nondiscriminatory basis and in accordance with Code section
409A. If an amount is distributed or deferrals cease under this SECTION 3.8, the
Participant will be ineligible to defer additional amounts until the next
regular date designated under SECTION 3.7 for making deferral elections that
occurs one year or more after the date as of which the Committee approved the
distribution or cessation of deferral. Payments made under this SECTION 3.8 will
be made within seven days after the Committee determines that an unforeseeable
emergency has resulted in severe financial hardship to the Participant or at a
later date chosen by the Committee that does not result in taxation under Code
section 409A.

3.9 Changes in Capitalization. Deferred Stock Units credited to a Participant’s
Account shall be appropriately adjusted in a manner consistent with the terms
applicable to Common Stock reserved under the Equity Compensation Plan to
reflect changes in capitalization of the Company affecting the Common Stock.

 

4



--------------------------------------------------------------------------------

3.10 Employee’s Rights Unsecured. The right of a Participant or his or her
estate to receive a distribution under the Plan constitutes an unsecured claim
against the general assets of the Company and the Participant’s Employer or
former Employer, and neither the Participant nor his or her estate has any
rights in or against any amount credited to an Account or any other specific
assets. The Plan constitutes a mere promise by the Company to make benefit
payments in the future.

SECTION 4

CODE SECTION 409A

4.1 General Compliance. The Plan is designed to comply with Code section 409A
and is to be construed and administered, where possible, to comply with Code
section 409A. Neither the Company or Employer nor the Committee is obligated to
take any action that the Company’s counsel determines would result in taxation
under Code section 409A. If the Company or its counsel determines that any Plan
provision or feature does not comply with Code section 409A, that provision or
feature will be null and void to the extent required to avoid taxation under
Code section 409A.

4.2 No Express or Implied Warranties. Although the Company intends to administer
the Plan to prevent taxation under Code section 409A, the Employers do not
represent or warrant that the Plan will comply with Code section 409A or any
other provision of federal, state, local, or non-United States law. The Company,
its affiliates or subsidiaries, and their respective directors, officers,
employees, and advisers will not be liable to any person for any tax, interest,
or penalties that might be owed with respect to an Account.

4.3 Permissible Accelerations and Delays. The Company reserves the right,
exercisable in its sole discretion, to accelerate payments under this Plan to
the extent permitted by, and in accordance with, Treas. Reg. §1.409A-3(j)(4). In
addition, the Company reserves the right, exercisable in its sole discretion, to
delay payments under this Plan to the extent permitted by, and in accordance
with, Treas. Reg. §1.409A-2(b)(7).

4.4 Specified Employees. Notwithstanding any other provision of this Plan, any
distribution that is not exempt from Code section 409A and that is to be paid
upon Termination of Employment (other than as a result of death) to a “specified
employee” (as defined under Code section 409A) will not be paid sooner than six
months and one day following the Termination of Employment, or death if earlier.

SECTION 5

UNFUNDED PLAN

5.1 Unfunded Plan. The obligation of the Employers to make payments pursuant to
the Plan is contractual only, and neither the Participant nor his or her estate
shall have a preferred claim or lien on or to any assets of any trust but shall
have only the right to receive the benefits payable under the Plan. The
obligations of the Company and Employer to pay benefits under the Plan
constitute an unfunded, unsecured promise to pay and Employees shall have no
greater rights than general creditors of the Company or Employer. It is the
Company’s intention that the arrangements be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Security Act (ERISA).

SECTION 6

CLAIMS PROCEDURE

6.1 Claims Procedure. If any Participant or his or her estate has a claim for
benefits that have not been paid, that person (“claimant”) may file with the
Committee a written claim providing the amount and nature of the claim,
supporting facts, and the claimant’s address. Claims for benefits must be filed
as soon as reasonably practicable after the occurrence of the facts on which the
claim is based. The Committee shall notify each claimant of its decision in
writing by registered or certified mail within 60 days after its receipt of a
claim or, under special circumstances, within ninety 90 days after its receipt
of a claim; and if the Committee determines

 

5



--------------------------------------------------------------------------------

that payment is to be made, payment will be made within 90 days after the date
by which notification is required. If a claim is denied, the written notice of
denial shall set forth the reasons for such denial, refer to pertinent Plan
provisions on which the denial is based, describe any additional material or
information necessary for the claimant to realize the claim, and explain the
claims review procedure under the Plan.

6.2 Claims Review Procedure. A claimant whose claim has been denied, or such
claimant’s duly authorized representative, may file, within 60 days after notice
of such denial is received by the claimant, a written request for review of such
claim by the Committee. If a request is so filed, the Committee shall review the
claim and notify the claimant in writing of its decision within 60 days after
receipt of such request. In special circumstances, the Committee may extend for
up 60 additional days the deadline for its decision. The notice of the final
decision of the Committee shall include the reasons for its decision and
specific references to the Plan provisions on which the decision is based. If
the final decision is that payment is to be made, payment will be made within 90
days after the date by which notification of the final decision is required. The
decision of the Committee shall be final and binding on all parties.

6.3 Exhaustion of Claims and Appeals Procedures. A claim or action (a) to
recover benefits allegedly due under the Plan or by reason of any law, (b) to
enforce rights under the Plan, (c) to clarify rights to future benefits under
the Plan, or (d) that relates to the Plan and seeks a remedy, ruling, or
judgment of any kind against the Plan or a Plan fiduciary or party in interest
(collectively, a “Judicial Claim”), may not be commenced in any court or forum
until after the claimant has exhausted the Plan’s claims and appeals procedures,
including, for these purposes, any voluntary appeal right (an “Administrative
Claim”). A claimant must raise every argument and/or produce all evidence the
claimant believes supports the claim or action in the Administrative Claim and
shall be deemed to have waived any argument and/or the right to produce any
evidence not submitted to the Committee as part of the Administrative Claim. Any
Judicial Claim must be commenced in the appropriate court or forum no later than
24 months from the earliest of (a) the date the first benefit payment was made
or allegedly due, (b) the date the Committee or its delegate first denied the
claimant’s request, or (c) the first date the claimant knew or should have known
the principal facts on which such claim or action is based; provided, however,
that, if the claimant commences an Administrative Claim before the expiration of
such 24 month period, the period for commencing a Judicial Claim shall expire on
the later of the end of the 24 month period and the date that is three months
after the final denial of the claimant’s Administrative Claim, such that the
claimant has exhausted the Plan’s claims and appeals procedures. Any claim or
action that is commenced, filed, or raised, whether a Judicial Claim or an
Administrative Claim, after expiration of such 24-month limitations period (or,
if applicable, expiration of the 3-month limitations period following exhaustion
of the Plan’s claims and appeals procedures) shall be time-barred. Filing or
commencing a Judicial Claim before the claimant exhausts the Administrative
Claim requirements shall not toll the 24-month limitations period (or, if
applicable, the three month limitations period).

SECTION 7

AMENDMENT AND TERMINATION

7.1 Amendment. The Compensation Committee may amend this Plan at any time with
either or both retroactive and prospective effect. It is intended that all Plan
amendments comply with Code section 409A. Amendments will be effective upon the
date stated in the amendment and will be binding on all Participants and
Beneficiaries, except as otherwise provided in the amendment. No amendment may
adversely affect a Participant’s accrued benefits without the Participant’s
written approval. Any rights to benefits under this Plan created by an
employment agreement in effect between the Company or Employer and an Employee
are subject to amendments to this Plan.

7.2 Termination. The Compensation Committee may terminate the Plan and
distribute Accounts to Employees in accordance with Code section 409A.

 

6



--------------------------------------------------------------------------------

SECTION 8

ADMINISTRATION

8.1 Administration. The Committee has complete authority to administer the Plan,
interpret the terms of the Plan, determine eligibility of Employees to
participate in the Plan, and make all other determinations and take all other
actions in accordance with the terms of the Plan. Any determination or decision
by the Committee shall be conclusive and binding on all persons who at any time
have or claim to have any interest whatever under this Plan.

8.2 Liability of Committee, Indemnification. To the extent permitted by law, the
Committee and its designee shall not be liable to any person for any action
taken or omitted in connection with the interpretation and administration of
this Plan unless attributable to his or her own bad faith or willful misconduct.

8.3 Expenses. The costs of establishing and adopting the Plan, including but not
limited to legal and accounting fees, will be borne by the Company or the
Employer. If a trust is established, the Company or Employer will bear any tax
liability associated with the trust’s investment of assets and will not be
reimbursed by the trust for those costs.

SECTION 9

GENERAL AND MISCELLANEOUS

9.1 Rights Against the Company. Except as expressly provided by the Plan, this
Plan shall not be construed as giving to any Employee, Participant, estate, or
any other person any legal, equitable, or other rights against the Company or an
Employer, or against any officers, directors, agents, or shareholders, or as
giving to any Participant or estate any equity or other interest in the assets,
business, or shares of the Company or Employer stock or giving any Employee the
right to be retained in the employment of the Company or an Employer. All
Employees are subject to discharge (with or without cause) to the same extent
they would have been if this Plan had never been adopted. The rights of an
Employee hereunder are solely those of an unsecured general creditor of the
Company or an Employer. Nothing in the Plan should be construed to require any
contributions to the Plan on behalf of an Employee, Participant, or estate by
the Company or an Employer.

9.2 Assignment or Transfer. No right, title, or interest of any kind in the Plan
is transferable or assignable by any Participant or Beneficiary or subject to
alienation, anticipation, sale, pledge, encumbrance, garnishment, attachment,
execution, or levy of any kind, whether voluntary or involuntary, nor subject to
the debts, contracts, liabilities, engagements, or torts of the Participant or
Beneficiary. Any attempt to alienate, anticipate, sell, pledge, encumber,
garnish, attach, execute, levy, transfer, assign, or otherwise subject to legal
or equitable process or encumber or dispose of any interest in the Plan shall be
void.

9.3 Severability. The provisions of this Plan are fully severable. Accordingly,
any declaration that a provision of this Plan is illegal or invalid for any
reason will not affect the remaining provisions of this Plan, and this Plan will
be construed and enforced as if any illegal or invalid provision had never
existed.

9.4 Construction. The article and section headings and numbers are included only
for convenience of reference and are not to be taken as limiting or extending
the meaning of any of the terms and provisions of this Plan. Whenever
appropriate, words used in the singular shall include the plural or the plural
may be read as the singular. When used herein, the masculine gender includes the
feminine gender.

9.5 Governing Law. The validity and effect of this Plan and the rights and
obligations of all persons affected hereby shall be construed and determined in
accordance with the laws of the State of California unless superseded by federal
law, which shall govern correspondingly.

9.6 Payment Due to Incompetence. If the Committee receives evidence that an
Employee entitled to receive any payment under the Plan is physically or
mentally incompetent to receive such payment, the Committee may, in its sole and
absolute discretion, direct the payment to any other person or trust which has
been legally appointed by the courts.

 

7



--------------------------------------------------------------------------------

9.7 Taxes. All amounts payable hereunder shall be reduced by any and all
federal, state, local, and employment taxes imposed upon the Participant or his
or her estate which are required to be paid or withheld by the Company or
Employer. Amounts deferred will be taken into account for purposes of any tax or
withholding obligation under the Federal Insurance Contribution Act and Federal
Unemployment Tax Act, not in the year distributed, but at the later of the year
the services are performed or the year in which the rights to the amounts are no
longer subject to a substantial risk of forfeiture, as required by Code sections
3121(v)(2) and 3306(r)(2). Amounts required to be withheld in accordance with
Code section 3121(v)(2) will be withheld out of other current wages paid by the
Participant’s Employer. The determination of the Company or Employer regarding
applicable income and employment tax withholding requirements shall be final and
binding on each Employee.

 

8



--------------------------------------------------------------------------------

To record the amendment and restatement of the Plan effective July 1, 2015 as
set forth herein, Oracle Corporation has caused its authorized representative to
sign this document the 1st of July, 2015.

 

ORACLE CORPORATION

By:

 

/s/ Joyce Westerdahl

Name:

  Joyce Westerdahl

Title:

  Executive Vice President, Human Resources

 

9



--------------------------------------------------------------------------------

APPENDIX 1

ADOPTING EMPLOYERS

Pursuant to SECTION 1.12 of the Oracle Corporation Stock Unit Award Deferred
Compensation Plan (the “Plan”), the following corporations have adopted the Plan
with the approval of Oracle Corporation.

Oracle America, Inc.

Oracle International Corporation

 

10